Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Applicant’s amendment filed April 21, 2021. Claims 14-17 are pending. Claims 14-17 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Mr. Gideon Samid on 30 June 2021.

Please amend the claims as follows:
This listing of claims replaces all prior versions and listings of claims in this application.
Listing of the Claims:

Claims 1-13 (cancelled).
14. (Currently Amended) A method to  conduct a local transaction for value between a payor and a payee without requiring real-time engagement of a public electronic computerized communication network,  comprising 
installing, on a payor mobile computing device, a mobile payment application comprising a digital wallet for conducting digital payment transactions, wherein the payor is associated with a financial account at a payor financial institution;
connecting, with the payor mobile computing device, via a public electronic communications network, to a third party mint computing device;
transferring, by the payor mobile computing device, via the mobile payment application, from the payor’s account at the payor financial institution to the third party mint computing device, a first amount of funds designated in commonly accepted currency;
receiving, by the payor mobile computing device, via the mobile payment application, from the third party mint computing device, a redeemable digital monetary claim check representing the first amount, wherein the digital monetary claim check comprises digital coin expressed as digital coin data formatted according to a digital coin data structure, wherein the digital coin data structure comprises coin meta data and coin value bit strings including bit string meta data, wherein the coin meta data encodes the mint ID, the nominal ID of the coin, and the terms of redemption of the digital monetary claim check, and wherein the coin bit strings encodes the value and identity of the digital monetary claim check; storing, on the payor mobile computing device in a database accessible by the mobile payment application, the digital coin data comprising the digital monetary claim check;
establishing, by the payor mobile computing device, a local connection between the payor mobile computing device and a payee computing device, 
transferring, by the payor mobile computing device, via the local connection and the mobile payment application, to the payee computing device, in a mobile financial transaction, at least a portion of the digital coin data of the digital monetary claim check, thereby transferring at least a portion of the digital coin value;
validating, by the payee computing device, based on the coin meta data, the transferred digital coin, wherein the validating comprises determining that the terms of the financial transaction satisfy the terms of redemption of the digital monetary claim check;
storing, by the payee computing device, in a database accessible by the payee computing device, the transferred digital coin received from the payor mobile computing device;
redeeming, by the payee computing device, at least a portion of the transferred digital coin, wherein the redeeming comprises:
establishing, by the payee computing device, an electronic computerized communication connection via a public communications network with the third party mint computing device, the third party mint being responsible for minting the digital coins;
transferring, by the payee computing device, the digital coins to the third party computing device;
determining, by the third party mint computing device, based on the coin bit string and the bit string meta data, the value of the transferred digital coins  in commonly acceptable currency;
validating, by the third party mint computing device, the digital coins based on their identity and their terms of redemption, wherein the validation of the digital coins is based on terms of the financial transaction between by  payor and the payee; and 
transferring, by the third party mint computing device,  to the payee computing device, in commonly acceptable currency, the value of the transferred digital coins; wherein the financial transaction  involve digital monetary claim check involved in the financial transaction  in the data structure for the digital coin, wherein the data structure further comprises 
(i) coin meta data and
(ii) a string of value-carrying digital entities regarded as financial bits ("fbits”), wherein each fbit comprises fbit meta data, fm, and value data, fv, where fv is a string of n bits, having a minimum number of bits to prevent guessing the sequence of the bits and where the value of fv is a function of n, regardless of the {0,1} sequence  wherein the count of the n bits defines the value of the digital coin and the sequence of the n bits defines the identity of the digital coin and the sequence is generated by a randomization process,       and where the coin meta data, cm, includes a value function, Vf for each fbit in the coin so that the value of each fbit, v(fbit), is determined by its Vf and its fv: v(fbit) = f(Vf, fv), and the terms of redemption for each fbit are written into the fbit meta data, fm, and where the value of the digital coin at time t, Vcoin (t),  is the sum values of the coin fbits which satisfy each fbit redemption terms at time t, as written in the fbit meta data, and subject to satisfying the coin redemption terms which are specified as part of the coin meta data, whereby the value of the coin may be expressed as:  Vcoin (t) =  Σ v(fbit)i(t) .....for all the fbits in the coin and wherein  the value of each fbit  may be positive, zero, or negative, and so the value of the coin at time t, Vcoin (t) may be:
(i) positive -- at which case, upon redemption of the coin at time t, the mint transfers to the redeemer a monetary value of measure vcoin (t), or:

(iii) zero -- at which case the redemption of the coin results in no monetary transfer between the mint and the redeemer, although some of the coins’ fbits may have positive value and others fbits of the coin may have negative values; and where a coin Q of value q at a particular moment in time t will be split to a coin R of value r, and a coin S of value s, wherein q = r + s, by splitting the fq fbits of coin Q, to fr fbits contained in coin R, and fs fbits contained in coin s: fq = fr + fs; and where the split coins, R, and S, are each constructed with the same meta data as the pre-split coin Q except that the value functions for the fbits of coin R are written into coin R, and the value functions for the fbits of coin S are written into coin S, and where each split coin can further be split through the same sequence of steps; said split enables a process where part of the digital coin is transferred to a payee, while the balance remains with the payor, and this transaction does not require a third party; it is processed as a direct exchange between payor and payee; and where one or more fbits can be replaced with a digital coin, and the value of this fbit-substitute coin, V(fbit substitute coin), equals the value of the digital coin that is fitted in the coin as an fbit; and where the fbit-replacing digital coin can also be comprised of fbit-replacing digital coins;
the digital coin is passed from a payor's computing device to a payee computing device, using local connection, where the payee accepts the digital coin as valid payment according to the terms of redemption of this digital coin as expressed in the digital coin meta data, and based on the identities of the fbits.
15. (previously presented) The method in claim 14 where the authenticity of the meta data of the digital coin is established via common public cryptography procedures,  wherein the meta 
16. (previously presented) The method of claim 14 wherein a service recipient pays a service provider with the digital coins and where the payor device contains s digital coins where coin i, for i=1,2,..s specifies in its meta data a payment time interval, Δti indicating that payment of this coin is only valid if carried out within the specified Δti time interval, and where the s time intervals Δt1, Δt2, ......Δts are set to correspond to the time intervals in which the service provider is providing corresponding services to the service recipient, and where upon payment of digital coin i from the payor's device, the service provider provides a service intended for time interval Δti.
17. (previously presented) The method of claim 14 where in case the terms of redemption specify the occurrence of a future event E between time point t1 and time point t2, as condition for redemption at a certain value Ve, then this coin is transactable as an instrument of investment and risk, throughout the period prior to time t2.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to teach a method to conduct a local  digital monetary transaction for value between a payor and a payee without requiring real-time engagement of a public electronic computerized communications network, comprising the steps of determining, by the third party mint computing device, based on the coin bit string and the bit string meta data, the value of the transferred digital coins  in commonly acceptable currency; validating, by the third party mint computing device, the digital coins based on their identity and their terms of 
(i) positive -- at which case, upon redemption of the coin at time t, the mint transfers to the redeemer a monetary value of measure vcoin (t), or:

(iii) zero -- at which case the redemption of the coin results in no monetary transfer between the mint and the redeemer, although some of the coins’ fbits may have positive value and others fbits of the coin may have negative values; and where a coin Q of value q at a particular moment in time t will be split to a coin R of value r, and a coin S of value s, wherein q = r + s, by splitting the fq fbits of coin Q, to fr fbits contained in coin R, and fs fbits contained in coin s: fq = fr + fs; and where the split coins, R, and S, are each constructed with the same meta data as the pre-split coin Q except that the value functions for the fbits of coin R are written into coin R, and the value functions for the fbits of coin S are written into coin S, and where each split coin can further be split through the same sequence of steps; said split enables a process where part of the digital coin is transferred to a payee, while the balance remains with the payor, and this transaction does not require a third party; it is processed as a direct exchange between payor and payee; and where one or more fbits can be replaced with a digital coin, and the value of this fbit-substitute coin, V(fbit substitute coin), equals the value of the digital coin that is fitted in the coin as an fbit; and where the fbit-replacing digital coin can also be comprised of fbit-replacing digital coins; the digital coin is passed from a payor's computing device to a payee computing device, using local connection, where the payee accepts the digital coin as valid payment according to the terms of redemption of this digital coin as expressed in the digital coin meta data, and based on the identities of the fbits.
The present claims, as amended herein, overcome each and every rejection under §101 as set forth in the non-final rejection dated 12/22/2020 and that rejection is hereby withdrawn.  The following is a brief explanation of eligibility under the 2019 PEG:

	Claim 14 recites the limitation:   
“wherein each fbit comprises fbit meta data, fm, and value data, fv, where fv is a string of n bits having a minimum number of bits to prevent guessing the sequence of the bits, and where the value of fv is a function of n, regardless of the {0,1} sequence  of the n bits, wherein the count of the n bits defines the value of the digital coin and the sequence of the n bits defines the identity of the digital coin and the sequence is generated by a randomization process, and where the coin meta data, cm, includes a value function, Vf for each fbit in the coin so that the value of each fbit, v(fbit), is determined by its Vf and its fv: v(fbit) = f(Vf, fv), and the terms of redemption for each fbit are written into the fbit meta data, fm, and where the value of the digital coin at time t, Vcoin (t),  is the sum values of the coin fbits which satisfy each fbit redemption terms at time t, as written in the fbit meta data, and subject to satisfying the coin redemption terms which are specified as part of the coin meta data, whereby the value of the coin may be expressed as:Vcoin (t) =  Σ v(fbit)i(t) .....for all the fbits in the coin
and wherein the value of each fbit, may be positive, zero, or negative.  

	This limitation, as drafted, is a process that, under its broadest reasonable interpretation, recites a mathematical concept, namely, a mathematical representation of a fiat currency substitute or “digital currency.”  
	Such mathematical concepts are considered abstract ideas under §101.  That is, analyzing this limitation in the context of the claim as a whole, it recites a portion of a process that mathematically describes a digital currency including its value and identity features, as well as 
	However, as noted above in the amendment, the claim now recites several, additional and meaningful limitations which serve to integrate the judicial exception into a practical application.  That is, although Claim 14 recites a judicial exception (i.e., an abstract idea), viewing the claim as a whole and as an ordered combination, it is not directed to an abstract idea because it recites additional limitations which integrate the judicial exception into a practical application.  In particular, the claim recites additional computerized components, such as various computing devices operated by a payor and payee as well as the third party mint.  The mobile computing device of the payor includes an application for a digital wallet for conducting digital financial transactions installed thereon.  Accessible to this application is a database for storing data – formatted in a specific data structure – for representing digital currency which is in the nature of a redeemable claim check for fiat or commonly acceptable currency such as dollars.  These components and their features are now recited with specificity.  Moreover, their functions and interactions are also recited with specificity.  
	Thus, the claim now recites the following additional limitations:
A method to conduct a local  digital monetary transaction for value between a payor and a payee without requiring real-time engagement of a public electronic computerized communications network, comprising:
installing, on a payor mobile computing device, a mobile payment application comprising a digital wallet for conducting digital payment transactions, wherein the payor is associated with a financial account at a payor financial institution;
connecting, with the payor mobile compuing device, via a public electronic communications network, to a third party mint computing device;
transferring, by the payor mobile computing device, via the mobile payment application, from the payor’s account at the payor financial institution to the third party mint computing device, a first amount of funds designated in commonly accepted currency;
receiving, by the payor mobile computing device, via the mobile payment application, from the third party mint computing device, a redeemable digital monetary claim check representing the first amount, wherein the digital monetary claim check comprises digital coin expressed as digital coin data formatted according to a digital coin data structure, wherein the digital coin data structure comprises coin meta data and coin value bit strings including bit string meta data, wherein the coin meta data encodes the mint ID, the nominal ID of the coin, and the terms of redemption of the digital monetary claim check, and wherein the coin bit strings encodes the value and identity of the digital monetary claim check;storing, on the payor mobile computing device in a database accessible by the mobile payment application, the digital coin data comprising the digital monetary claim check;
establishing, by the payor mobile computing device, a local connection between the payor mobile computing device and a payee computing device, 
transferring, by the payor mobile computing device, via the local connection and the mobile payment application, to the payee computing device, in a mobile 
validating, by the payee computing device, based on the coin meta data, the transferred digital coin, wherein the validating comprises determining that the terms of the financial transaction satisfy the terms of redemption of the digital monetary claim check;
storing, by the payee computing device, in a database accessible by the payee computing device, the transferred digital coin received from the payor mobile computing device;
redeeming, by the payee computing device, at least a portion of the transferred digital coin, wherein the redeeming comprises:
establishing, by the payee computing device, an electronic computerized communication connection via a public communications network with the third party mint computing device, the third party mint being responsible for minting the digital coins;
transferring, by the payee computing device, the digital coins to the third party computing device;
determining, by the third party mint computing device, based on the coin bit string and the bit string meta data, the value of the transferred digital coins  in commonly acceptable currency;
validating, by the third party mint computing device, the digital coins based on their identity and their terms of redemption, wherein the validation of the digital coins is based on terms of the financial transaction between by  payor and the payee; and 
transferring, by the third part mint computing device,  to the payee computing device, in commonly acceptable currency, the value of the transferred digital coins;
wherein the  financial transaction  may involve  cash, credit, debit, or an investment instrument, such that the transacted value, the identity of the digital monetary claim check involved in the financial transaction, and its terms of redemption against commonly accepted currency are digitally expressed in the data structure for the digital coin, wherein the data structure further comprises:
coin meta data; and
(ii) a string of value-carrying digital entities regarded as financial bits ("fbits”).
	This claimed method features an actual transaction – without an internet connection and relying only on a local connection between payor and payee – between two computing devices.  The payor’s computing device is configured with a specific e-wallet application installed thereon and a database storing digital currency – formatted in a specific data structure – for making a payment.   The specific data structure comprises a bit string generated by a quantum randomization process so it cannot be decoded or broken.   The payment involved in the 
	Therefore, a practical application is embodied in the claim in terms of the specific data structure and redemption steps.  Accordingly, the claimed method solves the technical problem of potential fraud in the various financial transactions.   
Applicant’s specification (pages 3-4), “How This Invention - The BitMint (Inclusive) Coin -- Meets These Requirements: 
Req #1: Digital Money Today Should Anticipate Quantum Computing Tomorrow The BitMint (inclusive) coin anticipates the future technology where a string of qbits will be maintained in a stable condition. These qbits then will carry the value of the BitMint (inclusive) coin via the various fbits. Until such time, qbits are simulated by quantum-randomness sources that are activated just when the coin is minted. Time tagging the moment of being aware of the bit identities of a coin, is a way to prove the instant of ownership, so no post transaction settlement is necessary. “  (emphasis added) 
	Thus, the identity of the digital currency is encoded with quantum randomization process and is impervious to a fraud attack.
	“Req #5: Digital Money Should be Transactable Even When the Internet is Jammed, or Broken Down. BitMint (inclusive) coin are transacted by passing bit information from payer to payee. This can be done with battery-operated devices while the Internet is down. The bit-wise coin information may be even traded as a printout of QR code or bar code.”  (emphasis added) 
	“Req #10: We Must Design Digital Money So That It Is Not Vulnerable To A Mathematician Smarter Than Its Designer. BitMint (inclusive) coin is based on quantum randomness not on crackable math. BitMint (inclusive) coins are not vulnerable to powerful computers beyond the computing capacity of the mint.”  (emphasis added) 
	Thus, the claimed invention improves the technical field of digital currency transactions by preventing fraud and theft by implementing a digital coin – a digital claim check for real money – not vulnerable to algorithmic cracking or hacking.  Furthermore, the core capability of the claimed system is to generate a digital equivalent for money. The essential feature of the digitized entity is that it represents a well-defined monetary4 value fused with a unique identity that distinguishes this representation of value from any other representation of the same value. Much as a banknote comes with a serial number that distinguishes it from any other bill of the same denomination. 
	The unique and most powerful feature of the claimed invention is its method for digitizing any fiat currency or any commodity.  The claimed data structure for the digital currency is a representation that insures that every expression of value will be borne by a unique entity. This is a subtle and profound distinction over the traditional way that money is represented in a computerized environment. Today about 90% of all the money in the world, is never reduced to a physical coin or to a paper bill. It is stored and transacted as computer entries. Money, today, by and large, is a number stored in a computer address. That number increases to show more money, and it is decreased to show less money. Hence payment is never a direct transfer of 'something' rather it being a negotiated adjustment of credit.  The claimed data structure for the digital currency overcomes these shortcomings.
	Thus, the above-quoted additional limitations, as well as others in the claim, integrate the abstract idea into a practical application by improving the function of the computer system itself; namely, automatically accessing a stored e-wallet payment application and transferring digital 
	Furthermore, the use of a specific data structure for the digital currency is analogous to the Enfish decision in which the Federal Circuit found eligible subject matter in connection with a data structure claimed with specificity which comprised a self referential table.  The Federal Circuit in Enfish stated that certain claims directed to improvements in computer related technology, including claims directed to software, are not necessarily abstract (Step 2A). The court specifically noted that some improvements in computer-related technology, such as chip architecture or an LED display, when appropriately claimed, are undoubtedly not abstract. Explaining that software can make non-abstract improvements to computer technology just as hardware can, the court noted that claims directed to software, as opposed to hardware, also are not inherently abstract. 
	Therefore, an examiner may determine that a claim directed to improvements in computer-related technology is not directed to an abstract idea under Step 2A of the subject matter eligibility examination guidelines (and is thus patent eligible), without the need to analyze the additional elements under Step 2B. In particular, a claim directed to an improvement to computer-related technology (e.g., computer functionality) is likely not similar to claims that have previously been identified as abstract by the courts. 
Enfish describe the steps of configuring a computer memory in accordance with a self-referential table, in both method claims and system claims.  The court asked whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database), or instead on a process that qualifies as an "abstract idea" for which computers are invoked merely as a tool. To make the determination of whether these claims are directed to an improvement in existing computer technology, the court looked to the teachings of the specification. 
	Specifically, the court identified the specification's teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. It was noted that the improvement does not need to be defined by reference to "physical" components. Instead, the improvement here is defined by logical structures and processes, rather than particular physical features. The Federal Circuit stated that the Enfish claims were not ones in which general-purpose computer components are added after the fact to a fundamental economic practice or mathematical equation, but were directed to a specific implementation of a solution to a problem in the software arts, and concluded that the Enfish claims were thus not directed to an abstract idea (under Step 2A).
	The claimed invention features a digital currency with a data structure including meta data and a bit string generated by a quantum randomization process to prevent fraud.  These features are analogous to that of Enfish.  Even if other limitations recite an abstract idea (e.g. a mathematical concept), the additional limitations interacting specifically with the digital currency  – as described in detail above – provide clear support for integrating that abstract idea into a practice application.  These advantages are clearly taught in the specification as quoted above and at other sections.

Therefore, the claim recites patent eligible subject matter. For these reasons claims 14-17 are deemed to be statutory.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hani Kazimi whose telephone number is (571) 272-6745. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Respectfully Submitted

/HANI M KAZIMI/
Primary Examiner, Art Unit 3691